                                                                              Case 2:19-cv-01474-APG-BNW Document 17
                                                                                                                  16 Filed 06/08/20
                                                                                                                           06/05/20 Page 1 of 5



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiffs
                                                                          7                                UNITED STATES DISTRICT COURT
                                                                          8                                    DISTRICT OF NEVADA
                                                                          9
                                                                                                                              CASE NO: 2:19-cv-01474-APG-BNW
                                                                         10    ELISEO NAPOLES, MARIE NAPOLES
                                                                               AND M.N., A MINOR, BY AND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                               THROUGH HIS GUARDIAN AD LITEM,
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12                                                       STIPULATION AND ORDER TO
                                                                                             Plaintiffs,                         EXTEND DISCOVERY DEADLINES
                                      Telephone (702) 388-4469




                                                                         13                                                              (Second Request)
                                                                                      vs.
                                                                         14
                                                                               CLARK COUNTY SCHOOL DISTRICT,
                                                                         15    DOES I through X, inclusive; ROE
                                                                               CORPORATIONS I through X, inclusive
                                                                         16
                                                                                             Defendant.
                                                                         17
                                                                                     COMES NOW, Plaintiffs, ELISEO NAPOLES, MARIE NAPOLES AND M.N., A
                                                                         18
                                                                         19 MINOR, BY AND THROUGH HIS GUARDIAN AD LITEM (hereinafter, “Plaintiffs”), by and
                                                                         20 through their counsel, the law firm of Hatfield & Associates, Ltd., and Defendant CLARK
                                                                         21 COUNTY SCHOOL DISTRICT (hereinafter “Defendant”), by and through its counsel, Phoebe
                                                                         22
                                                                            V. Redmond, Esq., and Crystal J. Herrera, Esq., of the Clark County School District Office of
                                                                         23
                                                                            the General Counsel, do hereby stipulate and agree to extend the discovery deadlines set forth in
                                                                         24
                                                                         25 the Stipulation and Order to Extend Discovery Deadlines First Request (ECF #15) sixty (60)
                                                                         26 days pursuant to LR IA 6-1 and LR 26-4 for the reasons provided below. This is the parties’
                                                                         27 second request for an extension of discovery deadlines.
                                                                         28
                                                                              Case 2:19-cv-01474-APG-BNW Document 17
                                                                                                                  16 Filed 06/08/20
                                                                                                                           06/05/20 Page 2 of 5



                                                                                      Discovery closes on August 17, 2020. The last day to file Dispositive Motions is
                                                                          1
                                                                          2 September 16, 2020.
                                                                          3      1. DISCOVERY COMPLETED TO DATE:
                                                                          4           A.     Plaintiffs served Initial Disclosures on Defendant on January 24, 2020.
                                                                          5
                                                                              Defendant served Initial Disclosures on Plaintiffs on January 27, 2020.
                                                                          6
                                                                                      B.     Plaintiffs provided Defendant with Medical Record Release Authorizations, and
                                                                          7
                                                                          8 Defendant correspondingly served subpoenas for M.N.’s medical records.
                                                                          9           C.     Plaintiff M.N. served discovery in the form of Interrogatories, Requests for
                                                                         10 Documents, and Requests for Admissions on May 12, 2020.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                   D.     Defendant served discovery in the form of Interrogatories and Requests for
                                                                         12
                                      Telephone (702) 388-4469




                                                                            Production of Documents, on June 5, 2020.
                                                                         13
                                                                         14      2.   DISCOVERY YET TO BE COMPLETED:

                                                                         15            A.    Plaintiffs intends to take the depositions of fact and expert witnesses.
                                                                         16            B.    Defendant intends on receiving M.N.’s medical records which have yet to be
                                                                         17
                                                                              produced in response to its subpoenas and to take the depositions of fact and expert witnesses.
                                                                         18
                                                                                 3.   REASONS DISCOVERY COULD NOT BE COMPLETED WITHIN THE
                                                                         19
                                                                         20           EXISTING DEADLINE.

                                                                         21           Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
                                                                         22 caused, and continues to cause, disruption to the practices of counsel involved in this case. The
                                                                         23
                                                                            parties have been diligent in conducting discovery. Indeed, in-person depositions could not
                                                                         24
                                                                            reasonably be scheduled or taken in the last 60 days and the parties agreed to defer written
                                                                         25
                                                                         26 discovery for a period of time due to the pandemic. Plaintiff’s medical records are voluminous
                                                                         27 and have to be updated. Defendant has requested medical records from over thirty medical
                                                                         28 providers. In order to allow for the parties to complete the remaining discovery provided above,



                                                                                                                         -2-
                                                                              Case 2:19-cv-01474-APG-BNW Document 17
                                                                                                                  16 Filed 06/08/20
                                                                                                                           06/05/20 Page 3 of 5



                                                                              the parties respectfully request that the discovery deadlines in this matter be extended sixty (60)
                                                                          1
                                                                          2 days. This is the second request for an extension, which is made in good faith and not for the
                                                                          3 purposes of delay.
                                                                          4
                                                                          5         4. PROPOSED SCHEDULE FOR COMPLETING DISCOVERY AND OTHER

                                                                          6           DISCOVERY DEADLINES.
                                                                          7            A.    On March 30, 2020, this Court ordered that the last date to complete discovery
                                                                          8
                                                                              would be August 17, 2020, that the last day to file dispositive motions would be September 16,
                                                                          9
                                                                              2020, and that the last day to file a pretrial order would be October 16, 2020. The parties
                                                                         10
                                                                         11 stipulate and agree to a proposed sixty (60) day stay of discovery plus the following proposed
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12 rescheduled discovery dates:
                                      Telephone (702) 388-4469




                                                                         13           Summary of Proposed Changes
                                                                         14
                                                                                                                 Current Deadline                 Revised Deadline
                                                                         15
                                                                                Close of Discovery               August 17, 2020                  October 16, 2020
                                                                         16
                                                                         17     Interim Status Report            June 18, 2020                    Not applicable

                                                                         18                                                                       (LR 26-3 deleted)
                                                                         19
                                                                                Disclosure of Experts and June 18, 2020                           August 17, 2020
                                                                         20     Expert Reports
                                                                                Disclosure   of     Rebuttal July 17, 2020                        September 16, 2020
                                                                         21     Experts and their reports
                                                                         22     Dispositive Motions          September 16, 2020                   November 16, 2020

                                                                         23     Pretrial Order                   October 16, 2020                 December 16, 2020
                                                                         24                                                                       (If dispositive motions are
                                                                         25                                                                       filed, 30 days after the entry
                                                                                                                                                  of the court’s ruling on said
                                                                         26                                                                       motion)
                                                                         27 ///
                                                                         28
                                                                              ///


                                                                                                                        -3-
                                                                              Case 2:19-cv-01474-APG-BNW Document 17
                                                                                                                  16 Filed 06/08/20
                                                                                                                           06/05/20 Page 4 of 5




                                                                          1
                                                                          2 IT IS SO STIPULATED.
                                                                          3 Dated: June 5, 2020                         Dated: June 5, 2020
                                                                          4 HATFIELD & ASSOCIATES, LTD.                 CLARK COUNTY SCHOOL DISTRICT
                                                                          5                                             OFFICE OF THE GENERAL COUNSEL
                                                                               /s/ Trevor J. Hatfield
                                                                          6 By: _______________________________            /s/ Crystal J. Herrera
                                                                             TREVOR J. HATFIELD                         By:________________________________
                                                                          7 Nevada Bar No. 7373                         PHOEBE V. REDMOND, ESQ.
                                                                          8 703 South Eighth Street                     Nevada Bar No. 9657
                                                                             Las Vegas, Nevada 89101                    CRYSTAL J. HERRERA, ESQ.
                                                                          9 (702) 388-4469 Tel.                         Nevada Bar No. 12396
                                                                             (702) 386-9825 Fax                         5100 West Sahara Avenue
                                                                         10 Email:thatfield@hatfieldlawassociates.com   Las Vegas, Nevada 89146
                                                                         11 Attorney for Plaintiff                      Tel: (702) 799-5373
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                        Fax: (702) 799-5505
                                                                         12                                             Email: redmopv@nv.ccsd.net
                                      Telephone (702) 388-4469




                                                                                                                        Email: herrec4@nv.ccsd.net
                                                                         13                                             Attorneys for Clark County School District
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                                                              IT IS SO ORDERED.
                                                                         19
                                                                                                              DATED this _____        June
                                                                                                                         8th day of __________________ , 2020.
                                                                         20
                                                                         21
                                                                                                                                        ______________
                                                                         22                                       UNITED STATES MAGISTRATE JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                  -4-
                                                                              Case 2:19-cv-01474-APG-BNW Document 17
                                                                                                                  16 Filed 06/08/20
                                                                                                                           06/05/20 Page 5 of 5




                                                                          1
                                                                          2                                 CERTIFICATE OF SERVICE

                                                                          3         I HEREBY CERTIFY that on the 5th day of June, 2020, I filed and served the foregoing
                                                                          4 STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES (Second Request)
                                                                          5
                                                                            with the Clerk of the Court using the ECF system which served the parties hereto electronically.
                                                                          6
                                                                            DATED: June 5, 2020                                /s/ Freda P. Brazier
                                                                          7                                             By:
                                                                          8                                                   An employee of Hatfield & Associates, Ltd.

                                                                          9
                                                                         10
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                     -5-
